UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-07698 ACME UNITED CORPORATION (Exact name of registrant as specified in its charter) CONNECTICUT 06-0236700 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 ROUND HILL ROAD,FAIRFIELD, CONNECTICUT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 254-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”“accelerated filer” and “smaller reporting company”in Rule12b-2 of the Exchange Act (Check one). Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 2, 2012 the registrant had outstanding 3,113,227 shares of its $2.50 par value Common Stock. ACME UNITED CORPORATION Page Part I — FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operationsfor the three and nine months ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2012 and 2011 6 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosure About Market Risk 15 Item 4. Controls and Procedures 15 Part II — OTHER INFORMATION Item1.
